OPINION OF THE COURT
Per Curiam.
Respondent Juan A. Baez was admitted to the practice of law in the State of New York by the Second Judicial Department on June 20, 1990. At all times relevant to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
Previously, this Court suspended respondent from the practice of law on an interim basis due to uncontested evidence of professional misconduct that threatened the public interest (Matter of Baez, 42 AD3d 157 [2007]).
The Departmental Disciplinary Committee now asks this Court to accept respondent’s resignation from the practice of law and to strike his name from the roll of attorneys pursuant to 22 NYCRR 603.11. Respondent asserts in his affidavit of resignation, sworn to on October 3, 2007, that his resignation is voluntary and free from coercion or duress, and he is fully aware of the implications of submitting his resignation. Furthermore, he specifically acknowledges that he cannot successfully defend himself on the merits against the Committee’s disciplinary charges, which include conversion of $70,000 of client funds for his personal use and the issuance of checks that he knew would be dishonored.
Accordingly, pursuant to 22 NYCRR 603.11, the Committee’s motion should be granted, respondent’s resignation accepted, and his name stricken from the roll of attorneys and counselors-at-law, effective nunc pro tunc to October 3, 2007.
Tom, J.P., Williams, Buckley, Gonzalez and Sweeny, JJ.
Respondent’s affidavit of resignation accepted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to October 3, 2007.